Case 2:19-cv-09864-CAS-E Document 20 Filed 01/15/20 Page1lof1 Page ID #:192

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV19-9864CAS(Ex) Date January 15, 2020

 

Title BALDWIN PARK FREE SPEECH COALITION, et al. v. CITY OF BALDWIN PARK

 

 

Present: The Honorable CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE

 

 

Catherine Jeang Marea Woolrich N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Carol Sobel Mitchel Langberg
Proceedings: TELEPHONE STATUS CONFERENCE RE: CASE

Hearing held by telephone and the parties are present. The Court confers with the
parties regarding their Stipulation to Continue Hearing Date of Motion for Issuance of a
Preliminary Injunction [19]. For reasons stated on the record, defense counsel shall
confer with his client forthwith. Thereafter, email a response to the Courtroom Deputy
Clerk, copying plaintiff's counsel, regarding the Court’s inquiries.

00 : 06

 

Initials of Preparer CMJ

 

 

CV 90 (06/04) CIVIL MINUTES - GENERAL Page | of 1
